Citation Nr: 1635426	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  11-06 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1987.  The Veteran died in April 2009, and the appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In February 2012, a Travel Board hearing was held before a Veterans Law Judge; a transcript of the hearing is in the record.  

In April 2014, the Veterans Law Judge remanded the matter for additional development.  In an April 2016 letter, the appellant was informed that the Veterans Law Judge who conducted the 2012 hearing is no longer with the Board, and she was offered the opportunity to testify at a new hearing; she indicated that she did not wish to appear at another Board hearing.


FINDINGS OF FACT

1.  The Veteran died in April 2009, due to thyroid cancer.  No underlying causes or other significant conditions contributing to death were cited on the death certificate.

2.  At the time of his death, the Veteran was service connected for: postoperative status, partial hemilaminectomy, right, L5-S1, with discectomy and foraminotomy, with degenerative disk disease, rated 10 percent; status post lesions of the left side of the neck and scalp, rated 0 percent; and defective hearing, rated 0 percent.  His combined disability rating was 10 percent.

3.  Thyroid cancer was not shown during active service or for many years afterward, nor is it among the presumptive medical conditions related to herbicide exposure, and there is no medical link (nexus) between this condition and the Veteran's established exposure to herbicides during service.  

4.  The Veteran was not continuously rated as totally disabled due to his service-connected disabilities, or due to unemployability, for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case but for clear and unmistakable error (CUE) in a prior decision, which has not been established.

5.  The Veteran was not a former prisoner of war.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute to the Veteran's death, and service connection for cause of death is not warranted.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2015). 

2.  The criteria are not met, as a matter of law, for entitlement to DIC under § 1318.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by November 2009 and February 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

During a February 2012 Travel Board hearing before a Veterans Law Judge (who is no longer with the Board), the appellant was advised of what she still needs to substantiate the claims; her testimony reflected that she is aware of what she still needs to substantiate her claims.

The Veteran's service and post-service treatment reports are of record.  The appellant has not identified any available pertinent evidence that remains outstanding.  The AOJ arranged for a June 2014 VA medical advisory opinion, pursuant to the Board's April 2014 remand.  As will be discussed in greater detail below, the Board finds the opinion report to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met; all necessary development possible is completed.

Legal Criteria - Cause of the Veteran's Death

The appellant asserts that service connection is warranted for the cause of the Veteran's death.  Specifically, she asserts that the Veteran's exposure to herbicides in Vietnam during service led to the Veteran's eventual development of thyroid cancer, which was the cause of his death.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be causally related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

When any veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310.  In a claim where service connection was not established for the fatal disability prior to the Veteran's death, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  In such a case, the Board must determine whether the fatal disorder should have been service connected.  38 C.F.R. § 3.312.

A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.07(a)(6)(iii).  The National Personnel Records Center verified that the Veteran served in the Republic of Vietnam from July 1969 to July 1970.  As such, the Board finds that the Veteran's exposure to herbicides is presumed.

If a veteran was exposed to an herbicide agent during active service, certain diseases are deemed service connected.  38 C.F.R. § 3.309 (e).  While cancers of the lung, bronchus, larynx, and trachea (respiratory cancers) are presumptive diseases, thyroid cancer is not among the list of diseases available on a presumptive basis in situations where a veteran was exposed to herbicides during active duty service.  38 C.F.R. § 3.309(e).  This does not preclude the appellant from establishing service connection for the Veteran's cause of death, thyroid cancer, on a direct basis, to include as due to exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Factual Background - Cause of the Veteran's Death

The Veteran's STRs are silent for any diagnosis or indication of any type of cancer.  Postservice treatment records reflect that he was initially diagnosed with thyroid cancer in December 2008 after he noted a lump in his throat, trouble swallowing for several months, and a sudden loss of voice.  He was found to have a left vocal cord paralysis and a neck mass suspicious for follicular variant of papillary thyroid carcinoma.  He underwent total thyroidectomy with bilateral neck dissection; a pathology report was noted to reflect anaplastic thyroid cancer in a background of papillary thyroid cancer replacing the entire thyroid gland.  PET/CT scan findings revealed metastatic disease to the lymph nodes, lungs, bones and mediastinal area.  He received systemic treatment and additional imaging demonstrated disease progression.  He received radiation treatment to his neck but did not have a significant response to the radiotherapy.  In April 2009, the diagnosis was widespread metastatic disease involving the neck nodes, mediastinum and bones.

The Veteran died in April 2009.  His certificate of death lists the immediate cause of his death as thyroid cancer; no underlying causes or other significant conditions contributing to death were cited.  At the time of his death, the Veteran was service-connected for postoperative status, partial hemilaminectomy, right, L5-S1, with discectomy and foraminotomy, with degenerative disk disease, rated 10 percent; status post lesions of the left side of the neck and scalp, rated 0 percent; and defective hearing, rated 0 percent.  His combined disability rating was 10 percent.

In June 2009, the appellant filed an application for Dependency and Indemnity Compensation benefits, asserting that thyroid cancer, the immediate cause of death for her spouse, was caused by his military service.  More specifically, she asserts that presumed herbicide exposure during active service in Vietnam caused the Veteran to develop thyroid cancer that spread to the throat, lungs, esophagus, and larynx, after service.

At the February 2012 hearing, the appellant contended that while the Veteran's diagnosis was cancer of the thyroid, it had metastasized to other areas, including the lung, throat, larynx, and esophagus, before his death.  At the hearing, she submitted internet treatise information that included discussion of the findings compiled by the Institute of Medicine (IOM) in a study of the links between herbicides and cancer.  She highlighted that the IOM study found that there was inadequate or insufficient evidence to determine whether an association existed between herbicides and cancers of the endocrine glands, like thyroid cancer.

In April 2014, the Board remanded the matter to afford the appellant a VA medical opinion to ascertain the cause of the Veteran's thyroid cancer diagnosed post-service and to determine whether the cause of the Veteran's death was related to his military service, to include herbicide exposure therein.

In a June 2014 VA records review and medical opinion (pursuant to the Board's remand), the reviewing examiner noted that the Veteran was diagnosed with anaplastic thyroid carcinoma in December 2008.  The examiner stated that the cause of thyroid cancer itself is unknown.  The examiner stated that the Veteran had a primary thyroid cancer that was metastatic.  The examiner reviewed the literature and noted that thyroid carcinoma is not on the list of presumptions available to veterans with Agent Orange exposure.  The reviewing examiner found no peer reviewed repeatable studies that directly relate thyroid cancer to herbicide exposure and opined that, therefore, it is less likely as not (less than 50% probability) that the Veteran's thyroid cancer was related to (was incurred in or caused by) his service.

Analysis - Cause of the Veteran's Death

The Board finds that the service and post-service treatment records provide evidence against this claim, failing to show or indicate that the Veteran's health care providers during the veteran's lifetime believed that there was a connection between his death and service, and indicating a disease that began years after service.  The only competent medical opinion of record does not support granting the claim of service connection for the cause of the Veteran's death.

The appellant has asserted that other diseases may also be related to Agent Orange exposure, including thyroid cancer.  Indeed, research has shown that a number of diseases may have a causal connection to Agent Orange or other herbicide exposure.  In this argument, the appellant has a valid stance.  However, the law currently recognizes a specific list of diseases for presumptive service connection due to exposure to herbicides, because they have been shown to have such a probability of causal connection.  Thyroid cancer is not on the list and, therefore, there is no indication of a connection between the Veteran's service and the disability that caused his death. 

The Board recognizes the appellant's sincere belief that her husband's death was related to his military service or his herbicide exposure therein.  Nevertheless, in this case she has not been shown to possess the requisite medical training, expertise, or credentials to provide qualified evidence regarding the causal relationship between his death and his military service.  Nothing in the record demonstrates that the appellant received any special training or acquired any medical expertise in evaluating and determining such causal connections.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

There is no competent and probative evidence of record that suggests that the thyroid cancer that caused the Veteran's death is in any way related to his active duty service, including as due to presumed herbicide exposure therein.  

The Board by no means wishes to minimize the appellant's loss, nor the service that the Veteran provided in a time of war and for many years thereafter.  However, as discussed above, the law and facts of this case are dispositive in this matter, and the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

DIC pursuant to 38 U.S.C.A. § 1318

VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of non-service-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since a veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war.  See 38 U.S.C.A. § 1318.

If a veteran did not meet the statutory duration requirements for a total disability rating at the time of death, the surviving spouse may prevail on a claim for benefits under 38 U.S.C.A. § 1318  by showing that the requirements would have been met but for clear and unmistakable error in a previous decision, or by showing that service department records in existence at the time of a prior VA decision that were not previously considered by VA provide a basis for reopening a claim finally decided during the veteran's lifetime and for rating the disability retroactively as totally disabling.  See 38 C.F.R. § 3.22(b).

In this case, the Veteran died in April 2009.  The death certificate lists his cause of death as thyroid cancer.  At the time of his death, he was service-connected for postoperative status, partial hemilaminectomy, right, L5-S1, with discectomy and foraminotomy, with degenerative disk disease, rated 10 percent; status post lesions of the left side of the neck and scalp, rated 0 percent; and defective hearing, rated 0 percent. 

The Veteran was not in receipt of, or entitled to receive, compensation at the rate of 100 percent (total rating) due to a service-connected disability or disabilities for a period of ten or more years immediately preceding his death (since April 1999).  Neither the Veteran (during his lifetime) nor the appellant has raised a motion of clear and unmistakable error with respect to any final rating action on file.  

The Board has also considered whether there were service department records in existence at the time of a prior VA decision which were not previously considered by VA and which provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  In this regard, the Board has identified no such records which establish that the Veteran was entitled to a total service-connected disability rating for the requisite time period.

Consequently, the appellant is not entitled to § 1318 DIC benefits as a matter of law.  Because the disposition of this claim is based on the law, not the facts of the case, this claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107(b).









ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is denied. 



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


